Title: From Alexander Hamilton to Thomas Lloyd Moore, 6 October 1799
From: Hamilton, Alexander
To: Moore, Thomas Lloyd


Sir
New York October 6th. 1799

It is afflicting to learn that Such a dispute as you state in your letter of the third instant should have occurred between two officers of the American army. Particular attachment to any foreign nation is an exotic sentiment which, where it exists, must derogate from the exclusive affection due to our own country. Partiality to France at this late date is a bad symptom. The profession of it by Captain Johnson, in my opinion, does him no honour. How far it ought to impair confidence must depend in a degree on personal character. But as often as a similar byass is manifested, the conduct of the person ought to engage the vigilant Attention of his commanding officer. I hesitate as to what my duty requires on the occasion, and must think further of the matter. You will be pleased to ascertain and inform me whether Lt. Irving be an American citizen or not.
You will receive another letter of this date on the subject of Winter Quarters.
With Considr & esteem   I am, Sir   yr obt St
Col. Moore
